FILED
                           NOT FOR PUBLICATION
                                                                             JAN 16 2018
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


VALERIE E. CAMPBELL,                             No.   15-17157

              Petitioner-Appellant,              D.C. No. 3:06-cv-02225-CRB

 v.
                                                 MEMORANDUM*
GLORIA HENRY,

              Respondent-Appellee.


                    Appeal from the United States District Court
                      for the Northern District of California
                    Charles R. Breyer, District Judge, Presiding

                           Submitted January 10, 2018**
                             San Francisco, California

Before: THOMAS, Chief Judge, and RAWLINSON and WATFORD, Circuit
Judges.

      The district court properly denied Valerie Campbell’s petition for a writ of

habeas corpus. Campbell cannot show that the state court’s decision rejecting her

ineffective assistance of counsel claim was contrary to or based on an

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                                                           Page 2 of 3
unreasonable application of federal law. Even assuming that trial counsel’s failure

to introduce Andrea Johnson’s dying declaration constituted deficient performance,

the record supports the state court’s conclusion that counsel’s error was not

prejudicial.

      At trial, the prosecution alleged that Campbell was a direct perpetrator, but it

alternatively argued that Campbell was guilty of each offense because she aided

and abetted her boyfriend, Carl Sampson. Under that theory, evidence that

Sampson rather than Campbell shot the victim does not exculpate Campbell.

Given the additional evidence of Campbell’s involvement, the state court could

conclude that it is not “reasonably likely” that the introduction of Johnson’s

statement would have resulted in a different outcome. Harrington v. Richter, 562
U.S. 86, 111 (2011).

      Nor did the state court unreasonably apply federal law when it determined

that there was sufficient evidence to uphold Campbell’s first-degree murder

conviction under the theory that Campbell was a direct perpetrator. There was

strong evidence of premeditation and deliberation. In the months before the

shooting, Campbell and Sampson had repeatedly threatened Johnson and

Johnson’s girlfriend, Jewell Sutton. After learning that Johnson and Sutton were

visiting a home nearby, Campbell and Sampson arrived at the home armed with
                                                                         Page 3 of 3
weapons. Sutton testified that she saw Campbell holding a gun, and Sampson

carried an Uzi. Although Sampson fired his Uzi at Johnson, a ballistics expert

testified that the fatal bullets came from a .38 handgun. Viewing the evidence in

the light most favorable to the government, see Jackson v. Virginia, 443 U.S. 307,

319 (1979), the state court could reasonably conclude that sufficient evidence

supported Campbell’s first-degree murder conviction as a direct perpetrator.

      AFFIRMED.